Filed 2/11/20
                  IN THE SUPREME COURT OF
                         CALIFORNIA
                              THE PEOPLE,
                         Plaintiff and Respondent,
                                     v.
                JAMES DAVID BECK and GERALD DEAN CRUZ,
                        Defendants and Appellants.

                                 S029843

                       Alameda County Superior Court
                          110467-A and 110467-B


                   ORDER MODIFYING OPINION AND
                  DENYING PETITION FOR REHEARING

THE COURT:
       The opinion in this matter filed on December 2, 2019, and
appearing at 8 Cal.5th 584, is modified as follows:
       In the paragraph spanning pages 644 and 645, in the sentence
beginning “We conclude there is no reasonable probability,” the phrase
“there is no reasonable probability Beck and Cruz were prejudiced by
any error” is replaced by the phrase “the instructional error was
harmless beyond a reasonable doubt.” As modified, the sentence now
reads:

       We conclude the instructional error was harmless beyond a
       reasonable doubt.
       This modification does not change the judgment.
       The petition for rehearing is denied.